       CASE 0:17-md-02795-MJD-KMM Doc. 900 Filed 04/13/21 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 IN RE: CENTURYLINK SALES                        MDL No. 17-2795 (MJD/KMM)
 PRACTICES AND SECURITIES
 LITIGATION
                                                 CASE MANAGEMENT ORDER
                                                 FOR CONSOLIDATED
 This Document Relates to:                       DERIVATIVE ACTION
 18-cv-2460, 18-cv-2833, 18-cv-2834,
 18-cv-2835, 19-cv-263, 19-cv-284



       This matter has been stayed since 2019, while the related Securities Class Action

was being litigated. (ECF Nos. 419, 452, 761, 891). The parties agree that the stay

should be lifted, in light of the settlements reached in related litigation. However, the

parties disagree regarding how the next phase of the Consolidated Derivative Action

should be handled. (ECF No. 894). The Plaintiffs urge that Court should hold a pretrial

conference and permit discovery to begin immediately. The Defendants argue that the

Court should first resolve a forthcoming Motion to Issue a Suggestion of Remand.

       On April 8, 2021, the Court held a case management conference, and heard from

counsel regarding the competing proposals. (ECF No. 898). From the bench, the

undersigned Ordered that the Court would adopt the Defendants’ proposal, and would

first address the Motion to Issue a Suggestion of Remand, before commencing litigation

about either the propriety of discovery or an anticipated Motion to Dismiss.


     THEREFORE, IT IS HEREBY ORDERED THAT:

   1) The stay in this matter is lifted, effective immediately.

   2) On or before May 3, 2021, the Defendants shall file the Motion to Issue a
      Suggestion of Remand, and the related documents.
     CASE 0:17-md-02795-MJD-KMM Doc. 900 Filed 04/13/21 Page 2 of 2




  3) Also on or before May 3, 2021, the Defendants shall contact the chambers of
     Senior District Judge Michael J. Davis to schedule a hearing on this motion.

  4) The Plaintiffs’ response to the Motion shall be due on or before May 24, 2021.

  5) The Defendants’ Reply, if any, shall be due on or before June 1, 2021.
IT IS SO ORDERED.

Date: April 13, 2021                            s/ Katherine Menendez
                                                Katherine Menendez
                                                United States Magistrate Judge




                                          2
